Parker, C. J.
The errors assigned in this case are not supported. With respect to the first count, it is in a form which has been in use and practice as long as the memory of the oldest practitioner can reach ; and it is too late to question it on nice technical objections. Although a schedule annexed to a writ in replevin or trover is held to make no part of the declaration, yet, in indebitatus assumpsit, it has been uniformly allowed, for more than thirty years, to supply a particular allegation in the body of the declaration.
* With regard to the second error assigned ; if the supposed defect existed, we are not clear that it would not have been cured by the verdict. But the averment at the close of the original declaration may well be applied to both of the counts ; and the authorities show clearly, that one averment of a request and refusal to pay is sufficient for any number of counts in assumpsit.

Judgment affirmed.